DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communication filed 17 December 2020, claims 1-20 are pending, of which claims 1 and 11 are presented in independent form. Claim 1 was amended and claims 2-20 were newly added.

Priority
The instant application claims priority U.S. Patent Application No. 15/804,294 (now abandoned), which is a continuation of U.S. Patent Application No. 15/425,564 (now abandoned), which is a continuation of U.S. Patent Application No. 15/043,328 (now abandoned), which is a continuation of U.S. Patent Application No. 10/909,200 (now issued as U.S. 9,261,383), which is a CIP of U.S. Patent Application No. 10/903,692 (now issued as U.S. 7,457,834), which is a CIP of U.S. Application No. 10/816,375 (now issued as 8,200,744), filed 31 March 2004, and has been accorded the earliest effective file date.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 September 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments with respect to the non-statutory obviousness-type double patenting rejection have been fully considered but they are not persuasive. Although the conflicting claims are not identical, they are not patentable distinct from each other because they are both exhibiting similar system of target occurrences with sensor data and data in a computing environment.

Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,261383. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,457,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains language similar or exactly the same language in the corresponding patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,536,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains language similar or exactly the same language in the corresponding patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by a non-patent literature titled “TinyDB: In-Network Query Processing in TinyOS,” by Madden, Samuel et al, September 2003, pages 1-46 (and known hereinafter as Madden)(previously presented) in view of a non-patent literature titled “Wireless Sensor Network Designs,” by Anne Hac, 2003, Wiley Publishers, pages 1-139 (and known hereinafter as Hac).

As per claim 1, Madden teaches a computer-implemented method (i.e. “query processing system”)(Section 2, page 5) comprising: 
receiving sensed data of at least one parameter from a sensor node over a network (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries.)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18),
wherein the network comprises a plurality of remotely located sensor nodes (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5),
wherein each of the plurality of remotely located sensor nodes captures environment data (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5);
receiving an input selection of a target-event having at least one representative feature (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries. “…given a query specifying your data interest” The Examiner interprets this passage to include each instance of the occurrence-data having a representative feature (i.e. specifying your data interest).)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
selecting a pattern recognition criteria corresponding to the at least one representative feature of the target-event (i.e. “…given a query specifying your data interests…”)(Section 2, page 5; section 2.1, page 7 ), the selected pattern recognition criteria comprising a chronological sequence of sensor data collected over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshots in time, thereby establishing a pattern.);
searching, in response to the input selection corresponding to the target-event, for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria (i.e. “…given a query specifying your data interests, Tiny DB collects that data from motes in the environment, filters it, aggregates it together, and routs it to the PC...”) (Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
determining that the sensor data correlating to the at least one representative feature is found (Madden, see section 1, page 4, which discloses sensor features such as air-pressure, humidity, temperature, etc.); and
based on the determination that the sensor data correlating to the at least one representative feature is found (new sensors detect air-pressure, humidity, temperature, and light) (TinyDB, section 1, page 4.), providing, to a recipient, an output indicative of a result of the searching  (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).
Although Madden teaches selecting a pattern recognition criteria corresponding to the representative features, it does not explicitly discloses the pattern recognition criteria.
Hac teaches the pattern recognition criteria (e.g. Hac, page 348, discloses sensor network with diverse target characteristics (e.g. velocity, moving patterns, etc.,) are determined.)
Madden is directed to query processing on sensory network that allows data-driven applications to be developed and deployed much more quickly. Hac is directed to wireless sensor network designs. Both are analogous art and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the teachings of Madden with the teachings of Hac to include the claimed feature with the motivation to provide information relevant to activities in a sensor network.

As per claim 11, Madden teaches a system, comprising: a network;
a plurality of remotely located sensor nodes, wherein each of the plurality of remotely located sensor nodes captures environmental data (e.g. “…TinyDB collects that data from motes in the environment, filters it, aggregates it together…”)(Section 2, page 5); and
at least one computing device configured to perform operations comprising (e.g. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5):
receiving sensed data of at least one parameter from a sensor node over a network (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line ,
wherein the network comprises a plurality of remotely located sensor nodes (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5),
wherein each of the plurality of remotely located sensor nodes captures environment data (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5);
receiving an input selection of a target-event having at least one representative feature (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries. “…given a query specifying your data interest” The Examiner interprets this passage to include each instance of the occurrence-data having a representative feature (i.e. specifying your data interest).)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
selecting a pattern recognition criteria corresponding to the at least one representative feature of the target-event (i.e. “…given a query specifying your data interests…”)(Section 2, page 5; section 2.1, page 7 ), the selected pattern recognition criteria comprising a chronological sequence of sensor data collected over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshots in time, thereby establishing a pattern.);
searching, in response to the input selection corresponding to the target-event, for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria (i.e. “…given a query specifying your data interests, Tiny DB collects that data from motes in the environment, filters it, aggregates it together, and routs it to the PC...”) (Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
determining that the sensor data correlating to the at least one representative feature is found (Madden, see section 1, page 4, which discloses sensor features such as air-pressure, humidity, temperature, etc.); and
based on the determination that the sensor data correlating to the at least one representative feature is found (new sensors detect air-pressure, humidity, temperature, and light) (TinyDB, section 1, page 4.), providing, to a recipient, an output indicative of a result of the searching  (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).
Although Madden teaches selecting a pattern recognition criteria corresponding to the representative features, it does not explicitly discloses the pattern recognition criteria.
Hac teaches the pattern recognition criteria (e.g. Hac, page 348, discloses sensor network with diverse target characteristics (e.g. velocity, moving patterns, etc.,) are determined.)
Madden is directed to query processing on sensory network that allows data-driven applications to be developed and deployed much more quickly. Hac is directed to wireless sensor network designs. Both are analogous art and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to 


As per claims 2 and 12, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein the chronological sequence of sensor data collected over time comprises a chronological sequence of acoustic data over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).

As per claims 3 and 13, the modified teachings of Madden and Hac teaches the method of claim 2 and the system of claim 12, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found comprises determining that the sensor data is representative of passage of an emergency vehicle through an intersection, including a time of passage (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).

As per claims 4 and 14, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises image processing (e.g. Madden, see section 4, page 11, .

As per claims 5 and 15, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching using fuzzy logic (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claims 6 and 16, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching using an artificial neural network (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claims 7 and 17, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively:
wherein the at least one representative feature of the target-event comprises a selected frequency pattern (e.g. Hac, see page 36, which discloses pattern recognition criteria that is automatically determined based on targeted criteria.); and
wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching for sensor (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claims 8 and 18, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively:
wherein the at least one representative feature of the target-event comprises a selected electromagnetic pattern (e.g. Madden, see section 4.2, page 13, which discloses configuring pattern criteria. The Examiner notes that electromagnetic patterns are inherent features of a sensor node collecting sensor data.); and
wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching for sensor data with the selected electromagnetic pattern (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claims 9 and 19, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found comprises:
determining whether detection of the target-event is tentative based on the determination that the sensor data correlating to the at least one representative feature is found (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.); and
(e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claims 10 and 20, the modified teachings of Madden and Hac teaches the method of claim 1 and the system of claim 11, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found comprises:
determining whether detection of the target-event is degrading based on the determination that the sensor data correlating to the at least one representative feature is found (e.g. Hac, see page 80, which discloses event occurrence, where an event occurs when a sensor node picks up a signal with power above a predetermined threshold. The Examiner notes that degraded representation of an instance (e.g. event) is an inherent feature of a deployed sensor node.); and
based on a determination that detection of the target-event is degrading, labelling the detection of the target-event with a degraded correlating event-identifier (e.g. Hac, see page 80, which discloses event occurrence, where an event occurs when a sensor node picks up a signal with power above a predetermined threshold. The Examiner notes that degraded representation of an instance (e.g. event) is an inherent feature of a deployed sensor node.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 23, 2021